El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Los apelantes fueron acusados y condenados por haber infringido la sección 61 déla Ley núm. 55 de 15 de junio de *8681919 por tener en sn poder bajo sn custodia y control, mon-tados y en debido funcionamiento, cinco alambiques o apa-ratos para destilar ron, sin haberlos inscrito en la Teso-rería de Puerto Eico; y el tercer motivo de su recurso de apelación se funda en que la corte inferior cometió error al no declarar con lugar su moción de sobreseimiento toda vez que la sección 61 por cuya infracción ban sido condenados está derogada por la Ley Volstead por estar en conflicto con ella.
Argumentan ese alegado error diciendo que la Ley núm. 55 no tiene otra finalidad que la de allegar recursos para el Tesoro de Puerto Rico, que sólo puede imponer rentas sobre artículos de comercio lícito: que la Ley Volstead tiene por objeto la prohibición de venta o tráfico de bebidas embria-gantes, con excepción de las destinadas a usos medicinales, sacramentales e industriales; que la Ley 55 está hecha para armonizar los ingresos del Tesoro con los preceptos de la Ley Volstead con cuyo fin en la sección 2 define lo que es alcohol absoluto, fijando su gravedad específica en un tipo que equivale a lo que se conoce en graduación por 40 grados Cartier, y en la sección 3a. lo que son espíritus alcohólicos, fijando en la 18 el impuesto sobre el alcohol absoluto des-tinado a fines medicinales, industriales o científicos; que está fuera de duda que en Puerto Rico existe un impuesto sobre el alcohol absoluto destinado a fines medicinales, industria-les o científicos y que por tanto no se pueden Cobrar con-tribuciones o impuestos sobre alcoholes que no sean del tipo de 40 grados Cartier y sobre alcoholes que estén destinados a otros usos que no sean los permitidos por la ley; que es-tablecida así esta premisa indiscutible es claro que la sec-ción 61 sólo tiene por fin evitar el que nadie en Puerto Rico tenga alambiques que puedan producir alcohol de 40 grados Cartier y alcoholes que se destinen a los fines medicinales, científicos o industriales, únicos cuyo comercio lícito está permitido por nuestras leyes; que su propósito no es el de *869completar la Ley Volstead sino el de evitar fraudes al Era-rio de Puerto Pico y qne no pneda haber, por lo tanto, fraude al Tesoro con la posesión de aparatos imperfectos qne des-tilan alcoholes inferiores a 40 grados Cartier qne no pueden ser destinados a fines industriales, comerciales o científicos y qne sólo se fabrican con el objeto de violar la ley federal qne prohíbe la venta de bebidas embriagantes; qne la sección 61 sólo puede referirse a aparatos qne produzcan alcohol de 40 grados y qne se dediquen a usos ilícitos, porque no es auxiliar de la Ley Volstead sino puramente destinada a ase-gurar ingresos al Tesoro Insular y a castigar los qne defrau-den al Tesoro y no a los que vendan bebidas embriagantes de alcoholes inferiores que no están sujetos a contribución, ni fué hecha para castigar a los qne tengan alambiques que fa-briquen alcoholes inferiores para la embriaguez; y que siendo esto así, como en la denuncia-no se alega que son alam-biques qne producen alcohol de 40 grados y qne este alcohol se destinaba a usos lícitos por los qne están sujetos a im-puestos, la imputación a cualquier persona de tener en su poder un aparato imperfecto destinado a producir bebidas embriagantes no constituye un delito de fraude o de tener aparatos destinados al fraude del Erario en Puerto Eico. Oralmente, su abogado se refirió al caso de United States v. Yuginovich, 256 U. S. 450, en el qne se declaró qne la ley de “Prohibición Nacional” de 28 de octubre de 1919, Conocida por Ley Volstead, derogaba tácitamente una ley federal anterior porque ésta imponía pena más grave que la Ley Volstead por el hecho que se perseguía y que el Congreso puede establecer impuestos sobre licores embriagantes a pesar de que su producción esté prohibida y castigada.
La sección 61 de la Ley núm. 55 no establece impuesto al-guno sobre los alambiques que puedan destilar alcohol inferior o superior a la norma fijada por la sección 2a. para de-terminar lo que para sus efectos ha de considerarse como alcohol absoluto, o según la 3a. como espíritus alcohólicos, sino *870que ha dispuesto que toda persona que tenga un alambique o aparato destilatorio debe inscribirlo en la Tesorería y cas-tiga su incumplimiento. Usa en términos generales la pala-bra alambique o aparato destilatorio, que es el que se usa para extraer al fuego y por destilación el espíritu o esencia de cualquier substancia líquida, comprendiendo así a todo alambique, cualquiera que sea la destilación que con él se haya hecho, se haga o trate de hacerse. Por consiguiente, el argumento de que sólo se refiere la ley a alambiques que producen alcohol de 40 grados Cartier carece de fundamento y también el de que el tener alambiques imperfectos, que producen alcohol de menos de esa graduación, no es constitu-tivo de delito. El fin que persigue la sección 61 es el de co nocer todos los alambiques existentes en la isla para vigilar-los y poder saber cuáles destilan alcohol sujeto al impuesto y cuáles lo destilan contra la cláusula prohibitiva de nuestra Ley Orgánica de 1917 que prohibe la venta y tráfico de be-bidas embriagantes que no estuvieran destinadas a fines me-dicinales, sacramentales, industriales o científicos, auxiliando de esta manera su cumplimiento. Véase el caso de El Pueblo v. Rosaly, 28 D. P. R. 474.
.Sostienen, sin embargo, los apelantes que la sección 61 ha sido derogada por la Ley Volstead.
La sección 61, 'anterior a la ley de Prohibición Nacional, o. 83, 41, Stat. 305, no ha sido derogada por ésta tácitamente, Como sostienen los apelantes, porque si bien la sección 25 de la segunda declara ilegal y castiga la posesión de cualquier propiedad que sirva para la fabricación de licor para ser usado en violación de la ley, no es contraria a la sección 61 pues ésta no permite el uso de alambiques para fabricar alcohol ilegalmente, sino que, como antes hemos dicho, hace obligatoria la inscripción de toda clase de alambiques, no para permitir la posesión de los que destilen alcohol ile-galmente ni cobrarles impuestos, sino para poder vigilarlos, auxiliando así a la prohibición de nuestra Ley Orgánica y *871a la Ley Yolstead. Además, no solamente las derogaciones tácitas no son favorecidas por los tribunales sino que después de la sentencia dictada en el caso de United States v. Yuginovich, supra, el Congreso de los Estados Unidos decretó en la sección 5 de la ley de noviembre 23, 1921, c. 134, 42 Stat. 223, que todas las leyes referentes a la fabricación e imposición de contribuciones y tráfico de bebidas embriagantes que es-taban en vigor al ser aprobada la Ley Nacional de Prohi-bición continuarán vigentes excepto en lo que estén directa-mente en conflicto Con la Ley Nacional de Prohibición, y la sección 61 de la Ley núm. 55 no está directamente en conflicto con dicha Ley Nacional de Prohibición, según hemos visto.
Los otros dos motivos de la apelación pueden resumirse en uno, a saber: haber permitido la corte inferior que no se presentaran los alambiques, y que un policía declarase que los aparatos ocupados eran alambiques, lo que no cons-tituye error según hemos declarado en el caso de El Pueblo v. Rodrigues que resolvimos el 4 de abril de 1922.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciado Hutchison.
Los Jueces Asociados Sres. Wolf y Franco Soto no in-tervinieron en la resolución de este caso.